Name: 90/647/EEC: Council Decision of 24 September 1990 concerning the conclusion of the agreement between the European economic community and the people's republic of china on trade in textile products
 Type: Decision
 Subject Matter: leather and textile industries;  international trade;  world organisations;  international affairs;  European construction;  Asia and Oceania
 Date Published: 1990-12-15

 Avis juridique important|31990D064790/647/EEC: Council Decision of 24 September 1990 concerning the conclusion of the agreement between the European economic community and the people's republic of china on trade in textile products Official Journal L 352 , 15/12/1990 P. 0001 - 0073COUNCIL DECISIONof 24 September 1990concerning the conclusion of the Agreement between the European Economic Community and the People's Republic of China on trade in textile products(90/647/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement negotiated between the European Economic Community and the People's Republic of Chinaon trade in textile products initialled in Brussels on9 December 1988 and applied on a provisional basis by Decision 88/656/EEC (1), as from 1 January 1989, should be approved, HAS DECIDED AS FOLLOWS: Article 1The Agreement between the European Economic Community and the People's Republic of China on tradein textile products is hereby approved on behalf of the Community. The text of the agreement is attached to the Decision. Article 2The President of the Council is hereby authorized to designate the person empowered to sign the above Agreement in order to bind this Community.Done at Brussels, 24 September 1990. For the CouncilThe PresidentV. SACCOMANDI(1) OJ N ° L 380, 31. 12. 1988, p. 1.